Title: To James Madison from Joel Barlow, 18 September 1806
From: Barlow, Joel
To: Madison, James



Dear Sir
Ballston Springs 18 Sep. 1806

The enclosed letter from William Lee is to ask leave of absence to come to the U. S. for a few months.  It has been a long time arriving.  If his request should be granted I know it would oblige him very much to have the answer dispatched as soon as convenient, & if not too much trouble, by duplicate, as many letters miscarry.  With great respect your obet. Sert.

Joel Barlow

